TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00035-CV


First American Life Insurance Company, Appellant

v.

Texas Memorial Life Insurance Company; Memorial Administrators, LLC
d/b/a Texas Memorial Administrators, LLC; Time Holdings, Inc.; and State of Texas,
Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GV-09-000904, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		Appellant First American Life Insurance Company, through counsel for its
Special Deputy Receiver, has filed an unopposed motion to dismiss this appeal.  We grant the motion
and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).


						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   May 28, 2010